ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_05_FR.txt. I9I

OPINION DISSIDENTE DE M. LE JUGE KRYLOV

Je souscris à l'avis que la Cour a émis sur la Question générale
et sur les Questions a) et c), posées par l’Assemblée. Je voudrais
cependant relever que l’analyse donnée par la Cour de l’article 79
n'épuise pas toutes les questions qui devraient être traitées à
ce sujet.

Mais je ne peux me rallier à la seconde partie de la réponse que
donne la Cour à la Question 6), et cela, pour les motifs suivants :

L’avis de la Cour constaté que: a) la Charte n’envisage que
le Régime de Tutelle; b) elle n’a pas prévu le maintien du Système
des Mandats à côté du Régime de Tutelle. D'autre part, l’avis estime
que la Charte n’impose pas à l’Union sud-africaine l'obligation
de placer le territoire sous le Régime de Tutelle.

Dans son argumentation, la Cour souligne la rédaction permis-
sive du chapitre XII de la Charte quand il parle de la conclusion
des Accords de Tutelle. Mais cela s'explique, à mon avis, par le
fait que le Territoire sous Mandat ne doit pas nécessairement
être placé sous le Régime de Tutelle puisque ce Territoire peut être
déclaré indépendant (c’est là d’ailleurs la seule autre possibilité).

Je pense que la Charte, dans sa lettre comme dans son esprit,
n'autorise qu'une seule interprétation, à savoir que l’Union sud-
africaine assume l'obligation juridique de négocier en vue de con-
clure l'accord destiné à placer sous tutelle le Territoire mandaté. En
excluant expressément la possibilité de retarder ou d’ajourner la
négociation et la conclusion des Accords de Tutelle, l’article 80,
paragraphe 2, implique l'obligation juridique de négocier en vue
de conclure ces accords. Une autre interprétation enlèverait toute
signification à l’article 80, paragraphe 2, ce qui serait contraire aux
règles bien établies en matière d'interprétation des traités inter-
nationaux.

L'obligation incombant au mandataire de négocier en vue de
conclure l'Accord de Tutelle ressort également de l’article 77, para-
graphe premier, lettre c), de la Charte. Cette clause énonce que
les territoires coloniaux ne peuvent que volontairement être mis
sous tutelle par les États responsables de leur administration.
Par conséquent, la situation est différente en ce qui concerne les
territoires mentionnés sous les lettres a) et b) de ce même
paragraphe. En particulier, les territoires sous Mandat doivent

67
192 OPINION DISSIDENTE DE M. LE JUGE KRYLOV

être placés sous le Régime de Tutelle selon la méthode précitée
(négociation en vue de conclure l’accord).

La réponse donnée par la Cour à la seconde partie de la Ques-
tion 6) pourrait avoir pour effet de prolonger la dualité des Régimes
de Mandat et de Tutelle. Ce résultat serait contraire aux intentions
des rédacteurs de la Charte, qui s’attendaient à voir les Etats
mandataires suivre sans retard la voie normale indiquée par la
Charte et conclure les accords de tutelle.

(Signé) S. KRYLOV.

68
